BLOODWORTH, Justice
(concurring specially):
I concur in the opinion of Mr. Justice Maddox which affirms the conviction of the defendant because, in my judgment, the testimony set out in his opinion clearly shows that there was “probable cause” to stop and arrest defendant. Thus, the search and seizure was reasonable since it was incident to a lawful arrest. Draper v. United States, 358 U.S. 307, 79 S.Ct. 329, 3 L.Ed.2d 327 (1959); Ker v. California, 374 U.S. 23, 83 S.Ct. 1623, 10 L.Ed.2d 726 (1961); United States v. Harris, 403 U.S. 573, 91 S.Ct. 2075, 29 L.Ed.2d 723 (1971).
HEFLIN, C. J., concurs.